Title: To Alexander Hamilton from Benjamin Lincoln, 3 July 1790
From: Lincoln, Benjamin
To: Hamilton, Alexander


Boston, July 3, 1790. “Your favour of the 24th Ulto. came by the last post. I have seen one of the Gentlemen to whom was committed the building the light-house at Portland and find that the house is fifty eight feet in height that it must be raised Eight feet higher which will cost about one hundred dollars. The whole expence which has been incurred for the land the Light-house and for a dwilling-house for the keeper amounts to thirteen hundred dollars.… The expence to finish the whole will, from the best light I can obtain, amount to about seven hundred dollars.…”
